Citation Nr: 0106549	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  98-14 307	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for an acquired low 
back disorder.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from March 1978 to October 
1979.  This appeal arises from a March 1998 rating decision, 
which denied entitlement to service connection for a low back 
disorder, and denied entitlement to service connection for an 
acquired psychiatric disorder.  

The Board of Veterans' Appeals (Board) notes that, in a VA 
Form 9, submitted by the veteran's representative in August 
1998, the issue of entitlement to secondary service 
connection for an acquired psychiatric disorder was raised.  
It was indicated that the psychiatric disorder was caused by 
the low back disorder.  Service connection has not been 
granted for an acquired low back disorder and, the RO has not 
addressed the claim of entitlement to secondary service 
connection for an acquired psychiatric disorder.  This issue 
is referred to the RO for appropriate action.  


REMAND

With regard to the claim of entitlement to service connection 
for an acquired low back disorder, the veteran's service 
medical records include a report of a March 1978 pre-
enlistment examination, which noted that his spine was 
normal.  A medical note, dated in June 1979, indicated that 
the veteran reported a long history of low back pain.  The 
examiner opined that the veteran's medical history was 
consistent with sacralization of lumbar vertebrae.  A 
separate medical note, also dated in June 1979, indicated 
that the veteran had been followed by a private orthopedist 
for more than 2 years.  The veteran denied antecedent, acute 
back injury.  He complained of chronic back pain, without 
radicular symptoms.  On clinical evaluation, his spine was 
normal, with mild pain in the low back.  The examiner 
reported that the lumbar spine moved well on range of motion 
study.  On x-ray study of the lumbar spine, the assessment 
was of lumbarization of the first sacral vertebra.  The 
diagnostic impression was of chronic low back pain syndrome.  
A subsequent report of a military medical board noted that 
the veteran reported a history of low back pain beginning in 
high school.  He sought medical attention, and he was told of 
a transitional vertebra, and instructed regarding back 
exercises.  Due to his increasing back discomfort, he was 
excused from participation in physical education activities 
in high school.  Since entry into service, the veteran had 
continued to experience low back discomfort, which increased 
with prolonged standing or physical activity, such as heavy 
lifting.  On orthopedic examination in July 1979, the 
veteran's low back was normal, except for his complaints of 
low back pain during range of motion studies.  X-ray study 
revealed lumbarization of the first sacral vertebra.  The 
veteran was then placed on light duty for one month, with no 
prolonged standing or sitting, and no heavy lifting or 
bending.  His symptoms were unchanged at the end of the one 
month of light duty.  On clinical evaluation, it was noted 
that there was straightening of the lordotic curve on 
touching the toes.  Following clinical evaluation, the 
medical board concluded that the diagnosis was of chronic low 
back pain syndrome, existing prior to enlistment.  The 
medical board found that the veteran was unfit for duty due 
to his chronic low back pain, and it was recommended that he 
be discharged from service by reason of physical disability.  

In a statement, dated in October 1998, the veteran, through 
his representative indicated that the physician who had 
treated him for a back disorder prior to service was 
deceased, and medical records of the veteran's pre-service 
medical treatment by this physician were not available.  

Records of VA medical treatment of the veteran, dating from 
July 1997 to September 1998, include a February 1998 medical 
note, which reported that the veteran was seeking disability 
benefits from the Social Security Administration.  The Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has held that where a veteran is in receipt of 
Social Security disability benefits, the medical records 
underlying that award are relevant to issues such as those on 
appeal here.  Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Records of VA medical treatment of the veteran, dating from 
April 1998 to October 1998, include a July 1998 medical note 
with an examiner's assessment of chronic low back pain and 
degenerative disc disease.  

A letter, dated in November 1998, from the C.O.P.I.N. 
Foundation in Niagara Falls, New York (C.O.P.I.N.), indicated 
that the veteran was admitted to C.O.P.I.N. from Niagara 
Falls Memorial Medical Center in June 1997, with complaints 
of depression and low back pain.  The letter described the 
treatment which the veteran received, including physical 
therapy and medication for his low back pain.  The letter 
added that the veteran remained a resident at C.O.P.I.N.  

In a report of contact, dated in May 2000, it was indicated 
that the veteran's current whereabouts were unknown to his 
representative.  Subsequent attempts by the RO to contact the 
veteran by mail have been unsuccessful.  

By way of summary, recorded clinical data in the veteran's 
service medical records establish the existence of what the 
Board believes to be one or more developmental abnormalities 
of the veteran's lumbar spine during service and prior to 
service.  The military medical board described the veteran's 
reported history of a transitional vertebra and lumbarization 
of the first sacral vertebra.  The veteran has received post-
service private and VA medical treatment for his low back, 
and post-service VA medical diagnoses include degenerative 
disc disease of the lumbar spine.  Service connection may not 
be granted for a congenital or developmental abnormality, 
whether it increases in severity in service or not.  
38 C.F.R. § 3.303(c) (2000).  The question remains as to 
whether any superimposed acquired lumbar spine pathology 
developed during service.  Therefore, the Board concludes 
that additional development is required as to the claim of 
entitlement to service connection for an acquired low back 
disorder.  

With regard to the claim of service connection for an 
acquired psychiatric disorder, the veteran's service medical 
records do not contain a report of complaint, diagnosis, or 
treatment for an acquired psychiatric disorder.  

A letter from a VA psychiatrist at the VA Medical Center in 
Buffalo, New York (Buffalo VAMC) was associated with the 
claims folder in April 1998.  The psychiatrist indicated that 
the veteran was a patient, and that he had recurrent, major 
depression.  Records of VA medical treatment of the veteran, 
dating from July 1997 to September 1998, include a September 
1998 medical note with an examiner's assessment of 
depression.  There is no medical opinion in the record as to 
whether there is a relationship between the veteran's 
acquired psychiatric disorder and service.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist claimants in the development of 
their claims.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board recognizes that the veteran's whereabouts are 
unknown at present.  Nevertheless, given the VCAA and VA's 
redefined duty to assist, the Board is obliged to remand the 
appeal as to the claim of service connection for an acquired 
psychiatric disorder, as well as the claim of service 
connection for an acquired low back disorder, for additional 
development as feasible.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for an acquired low back disorder and 
for an acquired psychiatric disorder 
since 1998.  After obtaining necessary 
releases, the RO should associate the 
records of the identified medical 
treatment with the claims folder.  

2.  The RO should also contact the Social 
Security Administration to determine if 
the veteran has been awarded disability 
benefits by the Social Security 
Administration.  If disability benefits 
have been awarded, the RO should obtain 
the medical records upon which the 
decision to award disability benefits was 
based and associate those records with 
the claims folder.  If disability 
benefits have not been awarded by the 
Social Security Administration, the RO 
should include a written statement in the 
claims folder indicating that the veteran 
is not in receipt of disability benefits 
from the Social Security Administration.  

3.  If the foregoing development cannot 
be accomplished, the RO should indicate 
in a written statement in the claims 
folder that the development referenced in 
this remand could not be accomplished, 
and explain the reasons for such results.  

4.  Thereafter, the veteran should be 
accorded a VA orthopedic examination.  If 
the veteran cannot be located, the 
examiner should review the entire claims 
folder and respond to the questions set 
forth below.  If the examination is 
conducted, all clinical findings must be 
reported in detail.  The examining 
physician must review the claims folder 
and a copy of this remand in connection 
with the examination and state in the 
examination report that the review has 
been accomplished.  The examiner must 
furnish an opinion as to the following:  
(a) Does the veteran currently have an 
acquired low back disorder, including 
degenerative disc disease of the lumbar 
spine?  (b) Are lumbarization of the 
first sacral vertebra or a transitional 
vertebra indicative of developmental 
abnormality(ies)?  (c) Is it at least as 
likely as not that an acquired low back 
disorder developed during service and, if 
so, what is the correct diagnosis of that 
low back disorder?  

5.  The veteran should also be accorded a 
VA psychiatric examination.  If the 
veteran cannot be located, the examiner 
should review the entire claims folder 
and respond to the questions set forth 
below.  If the examination is conducted, 
all clinical findings must be reported in 
detail.  The examining physician must 
review the claims folder and a copy of 
this remand in connection with the 
examination and state in the examination 
report that the review has been 
accomplished.  The examiner must furnish 
an opinion as to the following:  (a) Does 
the veteran currently have an acquired 
psychiatric disorder?  (b) Is it at least 
as likely as not that an acquired 
psychiatric disorder developed during 
service or is otherwise related to 
service?  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  The 
RO should then review the claim for 
service connection for an acquired low 
back disorder and the claim for service 
connection for an acquired psychiatric 
disorder to determine whether the claims 
may be granted.  Inasmuch as the issues 
on appeal here are original claims for 
service connection, they may be 
considered on the basis of the evidence 
of record, in the event the veteran 
continues to be incapable of being 
located.  See 38 C.F.R. § 3.655(b) 
(2000).  If either claim remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and give the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



